DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base carrier” (claim 10), the folding and pivoting of the base support (claim 11), and the base support extending at an angle of 0-45 degrees (claim 12) must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a longitudinal axis,” which is unclear.  There is already a longitudinal axis set forth in claim 1 (from which claim 7 depends).  Is the recitation in claim 7 a new axis, or the same axis?
Claim 14 recites “the pot,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014209564 A1, embodiment of figures 3a-3b (hereinafter “Ciprian”).
Regarding claim 1 Ciprian discloses a vehicle crane comprising:
a lower carriage (10) with a longitudinal axis (34) and a superstructure (16) that is arranged on the lower carriage (10) and is rotatable about a vertical axis (15);
at least one base support (22) arranged on the lower carriage (10) and at least two side supports (32/30) arranged on the lower carriage (10);
wherein the base support (22) and the side supports (32/30) are configured to be supported with respect to the ground, and wherein the at least two side supports (32/30) are each arranged on the lower carriage (10) via a support carrier (26/28) and oppositely in relation to the longitudinal axis (34) of the lower carriage (10), and wherein precisely two side supports (32/30) are arranged on the lower carriage (10); and
wherein each base support (22) is arranged oppositely with respect to the at least two side supports (32/30) in relation to the vertical axis (15) and as seen in the direction of the longitudinal axis (34), and a rotary connection support (14) for the 
Regarding claim 3 Ciprian discloses the above vehicle crane, and further discloses wherein the support carriers (26/28) are arranged in a displaceable and/or pivotable manner on the lower carriage (10) and/or the support carriers (26/28) are telescopic.
Regarding claim 4 Ciprian discloses the above vehicle crane, and further discloses wherein precisely one base support (22) is arranged on the lower carriage (10).
Regarding claim 7 Ciprian discloses the above vehicle crane, and further discloses wherein each base support (22) is arranged within a longitudinal plane spanned between the vertical axis (15) and [the] longitudinal axis (34) of the lower carriage (10).
Regarding claim 8 Ciprian discloses the above vehicle crane, and further discloses wherein at least one or each base support (22) is arranged in a positionally fixed manner on the lower carriage (10).
Regarding claim 9 Ciprian discloses the above vehicle crane, and further discloses wherein at least one or each base support (22) is arranged underneath the lower carriage (10).
Regarding claim 12 Ciprian discloses the above vehicle crane, and further discloses wherein the at least one or each base support (22) for providing support with respect to the ground can be extended vertically in order to enlarge the tilting area (see 36, 38, 41) of the vehicle crane (10).
claim 13 Ciprian discloses the above vehicle crane, and further discloses wherein the two support carriers (26/28) are arranged on the lower carriage (10) in the region of (nearby to) a free end (see figure 3b) of the lower carriage (10).
Regarding claim 14 Ciprian discloses the above vehicle crane, and further discloses wherein the lower carriage (10) consists of a front frame and a rear frame (see figure 3b), between which [a] pot is arranged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ciprian.
Regarding claim 2 Ciprian discloses the above vehicle crane, and further teaches wherein as seen in the direction of the longitudinal axis (34) the two support carriers (26/28) are arranged at an undisclosed distance from the rotary connection support (14), which may or may not be at least 1.5 m.  Ciprian does not teach an exact distance.  It is noted that those of ordinary skill in the art are well-versed in component sizing and relative dimensioning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ciprian in view of US Patent Application Publication 2007/0089925 (hereinafter “Addleman”).
Regarding claim 5 Ciprian discloses the above vehicle crane, but fails to teach that precisely two base support are arranged on the lower carriage.  Addleman teaches a similar vehicle crane with side supports (300) and at least one base support (400) on a lower carriage (110).  Addleman further teaches precisely two base support (400) are arranged on the lower carriage (110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the base support of Ciprian, as disclosed by Addleman, in order to provide more stability to Ciprian.
Regarding claim 6 modified Ciprian teaches the above vehicle crane, and further teaches wherein the precisely two base supports (Ciprian 22 as duplicated per Addleman 400) are aligned, as seen in the plan view of the lower carriage (i.e. as per Addleman; see figure 1), symmetrically with respect to the longitudinal axis (Ciprian 34) of the lower carriage (Ciprian 10). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ciprian in view of US Patent No. 3,125,352 (hereinafter “Gouin”).
Regarding claim 10 Ciprian discloses the above vehicle crane, but fails to teach wherein at least one or each base support is arranged on the lower carriage so as to be Gouin teaches (see figure 6) a vehicle with carriage and accompanying base support (B).  Gouin further teaches the base support (B) is arranged on the carriage so as to be foldable via a base carrier (see figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the base support of Ciprian on a foldable base carrier in order to stow the base support easily when not in use.
Regarding claim 11 modified Ciprian teaches the above vehicle crane, and further teaches wherein at least the one or each base support (Ciprian 22) is arranged on the lower carriage (Ciprian 10) so as to be foldable (as per Gouin figure 6) about a horizontal axis or pivotable about a vertical axis.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ciprian in view of US Patent No. 6,142,180 (hereinafter “Woodling”).
Regarding claim 15 Ciprian discloses the above vehicle crane, but fails to teach a telescopic main jib is arranged in a luffable manner on the superstructure.  Woodling teaches a similar vehicle with side supports and a rotating superstructure on a base support (see figure 1).  Woodling further teaches a telescopic main jib (20) arranged in a luffable manner on the superstructure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the generic main jib of Ciprian a luffing telescopic jib, as taught by Woodling, in order to better store the jib when not in use.

Regarding claim 16 Ciprian discloses a vehicle crane comprising: 

at least one base support (22) arranged on the lower carriage (10) and at least two side supports (32/30) arranged on the lower carriage (10); 
wherein the base support (22) and the side supports (32/30) are configured to be supported with respect to the ground, and wherein the at least two side supports (32/30) are each arranged on the lower carriage (10) via two support carriers (26/28) and oppositely in relation to the longitudinal axis (34) of the lower carriage (10), and wherein precisely two side supports (32/30) are arranged on the lower carriage (10); and 
wherein each base support (22) is arranged oppositely with respect to the at least two side supports (32/30) in relation to the vertical axis (15) and as seen in the direction of the longitudinal axis (34), and a rotary connection support (14) for the superstructure (16) is arranged on the lower carriage (10) and the two support carriers (26/28) are arranged remotely from the rotary connection support (14), and wherein the support carriers (26/28) are arranged in a displaceable and/or pivotable manner on the lower carriage (10) and/or the support carriers (26/28) are telescopic. 
Ciprian fails to teach a telescopic main jib is arranged in a luffable manner on the superstructure.  Woodling teaches a similar vehicle with side supports and a rotating superstructure on a base support (see figure 1).  Woodling further teaches a telescopic main jib (20) arranged in a luffable manner on the superstructure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the generic main jib of Ciprian a luffing telescopic jib, as taught by Woodling, in order to better store the jib when not in use.
claim 17 modified Ciprian discloses the above vehicle crane, and further teaches wherein as seen in the direction of the longitudinal axis (Ciprian 34) the two support carriers (Ciprian 26/28) are arranged at an undisclosed distance from the rotary connection support (Ciprian 14), which may or may not be at least 1.5 m.  Ciprian does not teach an exact distance.  It is noted that those of ordinary skill in the art are well-versed in component sizing and relative dimensioning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance of any convenient length, including at least 1.5m, in order to allow for sufficient stability of the machine.
Regarding claim 18 modified Ciprian teaches the above vehicle crane (see claim 16 above), and further teaches wherein precisely one base support (Ciprian 22) is arranged on the lower carriage (Ciprian 10).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciprian in view of Woodling and Addleman.
Regarding claim 19 modified Ciprian teaches the above vehicle crane, but fails to teach that precisely two base support are arranged on the lower carriage.  Addleman teaches a similar vehicle crane with side supports (300) and at least one base support (400) on a lower carriage (110).  Addleman further teaches precisely two base support (400) are arranged on the lower carriage (110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 20 modified Ciprian teaches the above vehicle crane, and further teaches wherein the precisely two base supports (Ciprian 22 as duplicated per Addleman 400) are aligned, as seen in the plan view of the lower carriage (i.e. as per Addleman; see figure 1), symmetrically with respect to the longitudinal axis (Ciprian 34) of the lower carriage (Ciprian 10). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.L.A/           Examiner, Art Unit 3654                                            

/SANG K KIM/           Primary Examiner, Art Unit 3654